This is an appeal by defendants from a judgment in favor of plaintiff in a street-assessment case.
The main point made by appellants is, that our street-assessment law is void because repugnant to the fourteenth amendment of the Federal constitution, in that the expense of the street-work is to be assessed in proportion to the frontage of the lots; and in support of this contention they rely on the case of Village of Norwood v. Baker, 172 U.S. 269. But that point was elaborately considered by this court in Hadley v. Dague, 130 Cal. 207, and decided adversely to appellant's contention. The conclusion there reached has been approved in subsequent cases (see Banaz v. Smith, 133 Cal. 102); and although invited by appellants to overrule that case, we decline to do so, as we are satisfied with it as a final declaration of the law on the subject.
The only other point made for reversal is, that the assessment was void because there was no bid or proposal on the part of respondent to do the work in question. The bill of exceptions merely shows that the respondent introduced the assessment, warrant, certificate of the engineer, diagram, etc., "and thereupon the defendants read in evidence the paper writing, a copy of which is set forth in the second finding of the court herein, and no other evidence was given or offered by either party." The paper writing referred to is the bid in question; and the only objection to it is that it was signed "San Francisco Paving Co., A.J. Raisch, Secty.," and there was no showing that the secretary was authorized to act in the premises for the respondent. But — assuming that appellants are in a position to make this objection, and that the subsequent ratification of the act by respondent was not, in any event, sufficient — it is enough to say, in the language of this court in Pacific PavingCo. v. Mowbray, 127 Cal. 3, that "the assessment and other documents connected therewith are made by the statute prima facie
evidence of its regularity and correctness, and of the prior proceedings and acts of the city council, and their introduction in evidence by the plaintiff threw upon defendant the burden of establishing *Page 41 
the contrary." (See also California Imp. Co. v. Reynolds,123 Cal. 88; Williams v. Bergin, 129 Cal. 461.) In the case at bar, appellants offered no evidence showing the invalidity or irregularity of the act of the board in accepting the bid; there may have been ample proof before it that the bid was authorized by the respondent.
The judgment is affirmed.
Van Dyke, J., Harrison, J., Garoutte, J., Temple, J., and Henshaw, J., concurred.
Beatty, C.J., being disqualified, did not participate.